134 Ga. App. 727 (1975)
215 S.E.2d 735
TIMLEY
v.
THE STATE.
50627.
Court of Appeals of Georgia.
Submitted May 6, 1975.
Decided May 8, 1975.
Edmund A. Landau, III, for appellant.
William S. Lee, District Attorney, Dan MacDougald, Assistant District Attorney, for appellee.
BELL, Chief Judge.
In this prosecution for robbery by sudden snatching, the state's evidence established all of the elements of this crime. The defendant relied on alibi as a defense. Therefore, under the evidence, the defendant could only be guilty as charged or not guilty of any offense whatsoever. This being so, the lesser included offense of theft by taking was not raised by the evidence and it was not error to fail to charge the jury on this lesser crime as a possible verdict. Hill v. State, 229 Ga. 307 (191 SE2d 58); Hinton v. State, 127 Ga. App. 108 (192 SE2d 717).
Judgment affirmed. Webb and Marshall, JJ., concur.